United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3009
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota
Yorie Von Kahl,                         *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 1, 2004

                                  Filed: April 26, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


       Yorie Von Kahl (Kahl) appeals from the final judgment entered in the United
States District Court1 for the District of North Dakota denying his motion to correct
an illegal sentence. Kahl, who was sentenced to life imprisonment in 1983 for his
role in a shootout that resulted in the deaths of two United States Marshals, brought
this motion pursuant to a former, pre-1987 version of Fed. R. Crim. P. 35(a) (court


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
may correct illegal sentence at any time). As the district court determined, Kahl’s
arguments in support of the motion did not relate to the legality of his sentence and,
in any event, were meritless. See Hill v. United States, 368 U.S. 424, 430 (1962)
(narrow function of Rule 35 is to permit correction of illegal sentence; sentence is not
illegal if it did not exceed that prescribed by relevant statutes, multiple prison terms
were not imposed for same offense, and terms of sentence itself were not legally or
constitutionally invalid); United States v. Woods, 973 F.2d 677, 678 (8th Cir. 1992)
(sentence within statutory maximum is not illegal sentence). Contrary to Kahl’s
contention, federal jurisdiction supporting the jury verdicts was established, and his
convictions and sentences for second-degree murder were authorized by 18 U.S.C.
§ 1111 (maximum sentence of life) and § 1114 (conferring federal jurisdiction to
punish those who kill United States employees engaged in performance of official
duties). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                          -2-